MEMORANDUM OPINION
                                       No. 04-11-00033-CV

                    IN THE INTEREST OF J.L.A. and J.A.A., Minor Children

                     From the 73rd Judicial District Court, Bexar County, Texas
                                 Trial Court No. 1964-FC-164,775
                       Honorable Barbara Hanson Nellermoe, Judge Presiding

PER CURIAM

Sitting:         Rebecca Simmons, Justice
                 Steven C. Hilbig, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: January 4, 2012

DISMISSED FOR WANT OF PROSECUTION

           On November 29, 2010, the trial court signed a summary judgment pertaining to child

support arrearages. Appellants were late filing a notice of appeal, late paying for the clerk’s

record, and failed to timely file a brief or respond to this court’s May 6, 2011 show cause letter.

Therefore, we dismissed this appeal for want of prosecution. Thereafter, appellants filed a

motion for extension of time to file a motion for rehearing and a motion for rehearing. We

granted the extension and motion for rehearing, withdrew the opinion dismissing the appeal, and

reinstated the appeal; appellants’ brief was due on August 25, 2011. We granted appellants’

motion for extension of time to file the brief until September 26, 2011.
                                                                                     04-11-00033-CV


        After this court received no timely brief or motion for extension of time, we again

ordered appellants to show cause why this appeal should not be dismissed for want of

prosecution. Appellants responded with another motion for extension of time until October 31,

2011, which we granted. On November 3, 2011, appellants filed a fifth motion asking for an

extension until November 21, 2011, which we granted. On December 5, 2011, appellants filed a

sixth motion for extension of time to file appellants’ brief, which we denied. For the third time

we ordered appellants to show cause in writing why this appeal should not be dismissed for want

of prosecution. See TEX. R. APP. P. 38.8(a). In their response to this court’s December 13, 2011

show cause order, appellants again failed to file a brief and asked for “one final extension” of

thirty days to resolve the underlying matters in this appeal.

        Appellants continue to assert their attempts to settle are ongoing, they have been diligent,

but they have been unable to obtain a document showing that a judgment lien has been released.

However, appellants have had more than one year to obtain any necessary documents, reach a

settlement, or file a brief while continuing to pursue a settlement. Their proffered statements do

not reasonably explain their failure to file a brief. See id.

        Therefore, this appeal is again dismissed for want of prosecution. Costs of this appeal are

taxed against appellants.



                                                                PER CURIAM




                                                  -2-